Citation Nr: 0509948	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  95-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.

The instant appeal arose from a March 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which denied service connection for 
residuals of a right eye injury.

The veteran appeared at a personal hearing before the 
undersigned Veterans Law Judge sitting at Atlanta, Georgia, 
in March 2000.  This case was previously remanded by the 
Board of Veterans' Appeals (Board) in April 2000 and again in 
July 2004 for further development.


FINDING OF FACT

The preponderance of the evidence shows that any current 
right eye disorder, including decreased visual acuity, is not 
related to service.


CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with a VCAA letter dated September 23, 2002.  That letter 
provided content complying notice to the claimant regarding 
what information and evidence must be submitted by him, and 
what information and evidence would be obtained by VA.  The 
letter advised him that VA would attempt to get any relevant 
federal evidence as well as any private medical evidence 
which he identified and requested that he provide the names 
and addresses of all medical care providers who treated his 
right eye since 1988.  He was also advised, by letter dated 
August 2, 2004, that VA would schedule a VA examination and 
that he should report for the examination and provide 
information regarding right eye treatment, including 
emergency room treatment in May 1985.

The September 1992 statement of the case and subsequent 
supplemental statements of the case (SSOCs) advised him what 
evidence was needed to establish entitlement to service 
connected compensation benefits.  In particular, the November 
2003 SSOC provided him with the regulations relevant to the 
VCAA.  With regard to the fourth element of notice, the Board 
notes that VA has literally requested the veteran to provide 
"any evidence in his possession" that pertains to his claim 
in the August 2004 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions and 
has provided testimony.  VA has developed the veteran's 
service medical records, VA treatment records and private 
treatment records.  VA has attempted to develop all private 
treatment records noted by the veteran.  After reviewing a 
May 1985 medical note which indicated that the veteran had 
gone to the emergency room for an eye injury but did not 
identify which eye was involved, the veteran was afforded an 
opportunity via an August 2004 letter to provide additional 
evidence with regard to the May 1985 eye injury.  However, he 
responded in December 2004 that he had no further information 
to submit.

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two 
examinations with medical opinions have been provided in 
connection with this claim.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§  U.S.C.A. § 1131 (West 2002).  If a disability 
is not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 U.S.C.A. §§  C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for disease or disability, which is diagnosed after discharge 
from service, when all of the evidence establishes that such 
disease, or disability was incurred during service.  
38 U.S.C.A. §§  C.F.R. § 3.303(d) (2003).  

The appellant contends that he has right eye problems as a 
result of a right eye injury he sustained in service.  The 
April 2000 Board remand found that, although the service 
medical records were negative for evidence of a right eye 
injury and his visual acuity was normal at the time of his 
separation examination, there was evidence in the file that 
substantiated the veteran's contentions.  The veteran 
testified several times and reported during VA examinations 
that an object hit him in the eye when he was in boot camp 
and that his right eyeball was dislodged.  He reported that 
he received treatment which included putting his eyeball back 
into his eye socket and wearing a patch over the eye for a 
time.  His statements have been corroborated by the 
statements of a fellow Marine who served with the veteran and 
recollected that the veteran had injured his eye.  In 
addition, the veteran's sister stated that the veteran told 
her of the eye injury the next time he was home on leave.  

The veteran has never indicated in his statements that he 
sustained any post-service injury to the right eye.  However, 
a review of the records of T. W. Whitfield, M.D., reveal that 
the veteran sustained several eye injuries after service.  
Significantly, Dr. Whitfield's records indicate that in 
December 1973 the veteran sought treatment after a foreign 
body flew into his right eye when he was working on a boiler.  
A small piece of material was removed from his right eyelid 
and the eye was irrigated.  An October 1974 record indicated 
that the veteran sought treatment after getting something in 
his right eye when he was drilling a hole in a concrete beam.  
A foreign body was removed which was embedded in his cornea 
and he was given a prescription for eye drops.  

A January 1992 record from Charles M. Smith, O.D., noted that 
the veteran had been seen in the office in April 1988 with no 
complaints with his eyes or vision.  The January 1992 record 
noted that the veteran was being treated for his high blood 
pressure.  Examination revealed that his right eye vision was 
20/30 and that he had branch retinal vein occlusion in the 
right eye.

Another of the veteran's private physicians, David L. 
Friedrich, M.D., provided a statement in November 1999 
wherein he reported treating the veteran in October 1999 for 
complaints that included poor visual acuity since the veteran 
sustained an injury to the right eye in service.  An eye 
examination revealed a mild cataract and macular scars in the 
right eye that appeared to be due to an old branch retinal 
vein occlusion.  The corrected visual acuity in the right eye 
was finger counting.  Dr. Friedrich opined that the branch 
retinal vein occlusion of the right eye was certainly 
consistent with the inservice injury described by the 
veteran.

Pursuant to the Board's April 2000 remand, a VA medical 
examination and opinion was requested to identify all current 
right eye pathology and to indicate whether any current right 
eye pathology was a consequence of service versus a 
consequence of post-service injury.  The subsequent March 
2003 VA eye examination identified all current right eye 
pathology, including 2+ nuclear sclerotic cataract, anterior 
stromal scar, inferior scotoma, macular scar, and mild 
arteriolar narrowing.

An August 2003 addendum to the March 2003 examination report 
indicated that the claims folder had been reviewed.  Neither 
the initial examination report nor the addendum mentioned the 
post-service right eye injuries.  The addendum concluded 
"[i]t is difficult[] to ascertain for sure whether or not 
his current eye problems are related to his trauma sustained 
in the service."  It was noted that cataracts "can be a 
resultant of trauma, but can also be a result of the normal 
ageing process."  The physician opined that the stromal scar 
"is most likely related to the trauma."  The veteran had 
reported that the hemorrhaging "started a few years 
afterwards" and the physician reported "it is difficult to 
say whether or not that hemorrhaging in the back of the right 
eye is related to his previous trauma."  The addendum 
concluded, "[i]n summary, the current pathology seen at the 
right eye is most likely due to a combination of trauma 
suffered during the service as well as possibly other factors 
unrelated, it is very difficult to determine and to separate 
the different causes from the current clinical picture."

Pursuant to the Board's July 2004 remand, another VA medical 
examination and opinion was requested in order to 
specifically address the post-service injuries in relation to 
the question of the etiology of the veteran's current right 
eye disorder.  The subsequent August 2004 VA eye examination 
report noted that the claims folder had been reviewed.  

The August 2004 examiner noted that in January 1992 corrected 
visual acuity in the right eye was 20/30.  At that time 
exudates and hemorrhages were noted in the right eye and the 
veteran was given a diagnosis of branch retinal vein 
occlusion.  The examiner noted that the next record 
pertaining to the eye was dated in May 1997 and mentioned 
that the veteran had right eye laser therapy "a few years 
ago".  After that, the next record of right eye treatment 
was dated in November 2001 wherein the veteran noted that he 
lost his vision as a result of hemorrhage and subsequent 
laser therapy.

The August 2004 examiner's impressions of the condition of 
the right eye included a macular scar, longstanding and 
inactive; possible venous occlusion with laser treatment; and 
a nuclear sclerotic cataract which did not account for the 
decreased vision.  The examiner concluded, "[i]t is the 
impression of this reviewer that the vision loss in the right 
eye most likely was caused by the retinal venous occlusion 
and subsequent laser therapy."  The examiner noted that the 
veteran reported return of vision after the in-service 
incident and that his vision was 20/30 in 1992.

A September 2004 addendum noted that it was written in 
response to a request for clarification as to whether the 
veteran's "current complaints or symptoms" could be 
attributed to the in-service or post-service incidents.  The 
examiner found that the only complaint was decreased vision.  
The examiner noted that the current level of visual acuity 
was documented back to 2001 but not earlier than 1992 "and 
is attributable to the macular scarring from the retinal 
venous occlusion and subsequent laser therapy."  The 
examiner stated that "[t]here is no evidence to support 
incidents occurring in the service in 1948, or in 1973 or 
1974, as causative of this decreased vision in the right 
eye."  The physician explained that "[t]here is no temporal 
association between the occlusion and incidents and the 
patient has hypertension which is a known cause of retinal 
venous occlusions."  The examiner concluded that "[t]he 
retinal venous occlusion diagnosed in the right eye on 
January 10, 1992, is less likely as not related to an 
incident in service in 1948 or incidents in December 1973 or 
October 1974."

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  This is so because the 
preponderance of the medical evidence does not show that the 
veteran's current right eye complaints resulted from his 
active service.  

While the Board acknowledges the contentions of the veteran 
that a relationship exists between his present right eye loss 
of visual acuity and service, it is clear that the veteran is 
not competent to relate any current right eye problems to his 
reported right eye injury in service.  This is so because the 
appellant is a lay person and is therefore not competent to 
offer an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, a statement 
indicating support for the veteran's claim authored by his VA 
counselor is not competent evidence.  

In this regard, the Board notes that the veteran provided a 
copy of a typewritten letter from one of his private 
physicians, Bruce Dahrling, M.D., dated in October 1999 which 
noted that the veteran had a history of branch retinal vein 
occlusion and now has count fingers vision in the right eye.  
Copied on the page with Dr. Dahrling's statement was a 
handwritten note authored by E. M., the veteran's VA 
counselor who has a degree in social work, which stated 
"[t]he condition is as likely as not related to the injury 
vet received in the military."  Even assuming that E.M.'s 
statement is meant to be read in conjunction with Dr. 
Dahrling's diagnosis, the Board finds that E.M. is not 
competent to make such a statement as there is no evidence 
that she has the requisite medical training to offer such an 
opinion requiring medical knowledge. 

The positive medical evidence on this question includes Dr. 
Friedrich's November 1999 opinion that the veteran's branch 
retinal vein occlusion was "certainly consistent with" the 
inservice injury described by the veteran as well as the 
August 2003 VA examiner's opinion that current right eye 
pathology "is most likely due to a combination of trauma 
suffered during the service as well as possibly other factors 
unrelated, it is very difficult to determine and to separate 
the different causes from the current clinical picture."  

The negative evidence on this question is the August 2004 
examination report and September 2004 addendum to that report 
which concluded that the veteran's current right eye problem, 
decreased visual acuity, was caused by the retinal venous 
occlusion and subsequent laser therapy, and not by any 
incident in service.

The Board finds that the negative medical evidence outweighs 
the positive evidence in this case.  This is so because the 
Board finds the August 2004 VA examination report and 
September 2004 addendum to be significantly more probative 
than the November 1999 private medical opinion and the August 
2003 VA medical opinion.  

The Board finds that the August 2004 examination report and 
September 2004 addendum are more probative than the November 
1999 and August 2003 opinions because the author of the 
August 2004 examination report and September 2004 addendum 
specifically addressed pertinent evidence in the claims 
folders; provided an opinion that was definite; and provided 
a clear rationale for his opinion.  The November 1999 and 
August 2003 opinions, on the other hand, provided no such 
support for their conclusions.

Neither the November 1999 nor the August 2003 medical opinion 
specifically addressed evidence in the claims folders.  In 
fact, there is no indication that Dr. Friedrich had the 
benefit of reviewing the claims folder when preparing his 
opinion in 1999.  As a result, his opinion is less 
persuasive.  While the August 2003 physician indicated that 
the claims file had been reviewed, he provided no specifics 
regarding the veteran's medical history when stating his 
opinion.  He references the veteran's beliefs, i.e., "he 
[the veteran] said . . . his eye had fallen out of the 
socket", but the examiner did not reference any objective 
medical evidence.  The Board finds the opinion less 
persuasive as a result.  By contrast, the 2004 examiner 
specifically referenced treatment records in the file dated 
in 1992, 1997, 2001, and 2004 as well as the veteran's post-
service right eye injuries in 1973 and 1974.  The Board finds 
the 2004 opinions to be more persuasive because of the 
detailed references to numerous pieces of evidence in the 
medical history which the examiner used to support his 
conclusions.

The Board also finds the 2004 opinion to be more persuasive 
because there is no ambiguity in the opinions of that 
examiner.  On the other hand, the August 2003 medical opinion 
is littered with very ambiguous language:  "difficult still 
to say", "most likely", "possibly", and "very difficult 
to determine".  Likewise, the 1999 medical opinion is 
expressed in vague language, i.e., the right eye retinal vein 
occlusion is "certainly consistent with" the in-service 
injury described by the veteran.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) ("Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence . . . .'").  

Finally, the Board finds that the conclusions of the 2004 
examiner are more probative because it is the only medical 
opinion that provided a clear rationale for the opinion 
provided.  The 2004 opinion supported the conclusion that the 
veteran's current right eye symptomatology was not the result 
of the reported in service incident with facts from the 
medical evidence of record.  The physician noted that there 
was no temporal association between the poor visual acuity in 
the right eye that developed at some point after 1992 and the 
veteran's service, which had ended over 39 years previously.  
The 2004 physician also provided the reasoning that the 
veteran has a disease, hypertension, known to cause the 
retinal venous occlusion that led to the loss of visual 
acuity.  The other medical evidence of record clearly 
supports the finding that the veteran has hypertension.  
Neither the 2003 nor the 1999 medical opinions provide a 
rationale for the opinions expressed.

Accordingly, the Board finds that service connection for a 
right eye disorder is not warranted.  As the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.


ORDER

The claim for entitlement to service connection for residuals 
of a right eye injury is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


